Title: From James Madison to Thomas Jefferson, 10 August 1825
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Aug 10. 1825
        
        Your Circular of the 4th. instant did not come to hand till yesterday. In the present attitude of things the reappointment of Mr. Gilmer to the Law professorship seems a matter of course; though I am sorry to learn that there is some ground to apprehend that his qualifications are not as well understood & as highly estimated as they deserve to
      